            IN THE DISTRICT COURT OF THE UNITED STATES
                FOR THE MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION

CHARLES RANDALL HARRISON,                  )
                                           )
            Petitioner,                    )
                                           )
      v.                                   )   Civil Action No. 2:17cv42-WHA
                                           )               [WO]
STATE OF ALABAMA, et al.,                  )
                                           )
            Respondents.                   )

                                    ORDER

      The order and final judgment entered on February 19, 2019 (Docs. # 15 &

16), are hereby VACATED.

      This case is before the court on the Recommendation of the Magistrate Judge

filed on January 28, 2019 (Doc. # 14). Also before the court are Petitioner’s

objections to the Recommendation (Doc. # 17). Upon an independent and de novo

review of the record and upon consideration of the Recommendation and objections,

it is ORDERED that

      (1) Petitioner’s objections (Doc. # 17) are OVERRULED;

      (2) The Recommendation (Doc. # 14) is ADOPTED;

      (3) Petitioner’s petition for writ of habeas corpus under 28 U.S.C. § 2254

(Doc. # 1) is DENIED; and
(4) This case is DISMISSED with prejudice.

A separate final judgment will be entered.

DONE this 14th day of March, 2019.


                     /s/ W. Harold Albritton
                   W. HAROLD ALBRITTON
                   SENIOR UNITED STATES DISTRICT JUDGE




                                  2
